Citation Nr: 1206361	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed hearing loss.

2.  Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers (NACVSO)



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to August 1971, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO.  

In September 2011, the RO granted service connection for posttraumatic stress disorder (PTSD), assigning a 50 percent rating, effective on March 11, 2009.   

In an October 2011 written statement, the Veteran withdrew his appeal.


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1968 to August 1971.

2.  On October 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran expressing his intent to withdrawal of his claims from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a written statement in October 2011 that expressed his clear intent to withdraw these remaining matters from appellate consideration.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


